SEPARATE CONCURRING OPINION.
WOODSON, J.
I concur in what my learned associate says regarding the presumption as to the good faith of the parent in advising his or her child, excepting the following sentence: “This defendant certainly needed every help the law allows.” I dissent from those words, for the reason that they imply that the defendant has no merit, in point of fact, in his defense, and for that reason he ought to have, at least, some little legal defense. Upon the next trial counsel will so argue, and the jury will so consider that language.
I also dissent from all the remaining portions of the opinion, except the conclusion reached, not because it does not state many sound legal propositions, but for the reason ■ that they are not applicable to the facts of this case. They are purely abstract legal propositions.
It seems to me that my learned associate has misconceived this' case.
*40The opinion states and proceeds throughout upon the theory that defendant was lying from the inception of this unfortunate trouble to the termination of the trial.
Now, in point of fact, if I have read correctly the majority opinion, as well as the record in the case, then I have no hesitancy whatever in stating' that there 3 s no evidence stated in either which smacks of willful lying ou the part of the defendant. The record shows, and the opinion concedes, that every fact stated by defendant upon which he based his opinion of plaintiff, and upon which he predicated his advice to her husband, his son, and only child, if any h¿ gave, was absolutely and literally true. For instance, it is not denied,but what “the pebble incident,” “the curtain-stretching incident,” “the-going-to-the-barn incident,’’ ‘ ‘ the having-something-in-her-apron-which-she-woulclnot-show-him incident,” “the broomstick incident,” and “tlie-ordering-of-Marker-out-of-the-house incident,” all mentioned in the opinion, actually occurred.
The most that can he said of them, in the light of plaintiff’s evidence, is, the defendant innocently attached too great importance to them, and thereby unjustly accused her of improper conduct. Not only that, but the entire record is totally barren of all evidence which tends in the remotest degree'to show any motive whatever defendant had for falsely accusing plaintiff, or for desiring the separation of his son from her, save and except those “incidents” themselves.
If defendant honestly believed those undisputed facts pointed’ to, and induced him to actually believe, plaintiff guilty of misconduct, then, in my judgment, his communication of them to his son was privileged, and constitutes a perfect bar to plaintiff’s right of action, however unreasonable he may have been in attaching suclx importance to them.
Bnt in so telling the jury, the court should be careful to instruct them, that if they believed from the *41evidence that the defendant did not honestly believe in her guilt, but that he seized upon said incidents for the purpose of wreaking his malice, spite and ill-will against her, then his opinion based upon those matters would not bar her right to a recovery. In other words, because of the peculiar protection the law throws around the advice of a parent to a child, in order to prevent its abuse, the good faith of the parent should be submitted to the jury in both the affirmative and negative forms. I understand that in the ease of parents, the law only requires them to honestly, that is, in good faith, advise their children, and it does not require them to have what is ordinarily termed reasonable grounds therefor. But in the case of • strangers, the adviser must go one step further and show not only good faith on his part, but that he had reasonable grounds also for so advising. This difference runs through all the cases, and I think wisely so; and I know of no authority holding to the contrary.
Wherever there is a doubt, the law resolves it in favor of the good faith of the parent, and justly so; but that is not true as to strangers — they must proceed upon reasonable grounds. So says the law, and so says human nature; and parents will continue to so advise their children because of their deep-seated interest in them 'and for their welfare, which often, as we all know from personal experience, causes them to act upon appearances, and not waiting for the slow process of investigation of their dangerous or perilous position. As previously stated, the. law requires such investigation on the part of strangers, and for that reason their advice must be based upon reasonable grounds; but not so with a parent — he or she acts upon the impulse, prompted by love, affection, duty and anxiety toward their offspring, their own flesh and blood.
This decision may result in holding defendant, and perchance others, pecuniarily liable for giving ex*42pression to their deep-seated, G-od-given sentiments and convictions, but, nevertheless, we all know they will go on unheeding its wise injunction, and voice their parental instincts and devotion to their children, and continue to advise them from honest appearances, and will not procrastinate by a slow process of investigation.
Human laws are made for men, and not man for human laws; and whenever they do violence to his nature, they are unwise and become dead letters. I therefore concur in reversing the judgment and remanding the cause.